

	

		II

		109th CONGRESS

		1st Session

		S. 1211

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Bingaman introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To establish an Office of Foreign Science

		  and Technology Assessment to enable the United States to effectively analyze

		  trends in foreign science and technology, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Foreign Science and Technology

			 Assessment Act of 2005.

		2.Office of Foreign

			 Science and Technology Assessment

			(a)EstablishmentThere is established within the Department

			 of State an Office of Foreign Science and Technology Assessment.

			(b)DirectorThe head of the Office shall be a Director,

			 who shall be the Science Advisor to the Secretary of State.

			(c)PurposeThe purpose of the Office shall be to

			 assess foreign science and technologies that have the capability to cause a

			 loss of high technology industrial leadership in the United States.

			(d)OperationIn preparing an assessment of science and

			 technology for a foreign country, the Director shall utilize, to the extent

			 feasible, United States entities capable of operating effectively within such

			 foreign country.

			(e)Availability of

			 assessmentsThe Director

			 shall make each assessment of foreign science and technology prepared by the

			 Office available to the public in a timely manner.

			(f)AuthoritiesIn order to gain access to technical

			 knowledge, skills, and expertise necessary to prepare an assessment of foreign

			 science and technology, the Secretary of State may utilize individuals and

			 enter into contracts or other arrangements to acquire needed expertise with any

			 agency or instrumentality of the United States, with any State, territory,

			 possession, or any political subdivision thereof, or with any person, firm,

			 association, corporation, or educational institution, with or without

			 reimbursement, and without regard to section 3709 of the Revised Statutes (41

			 U.S.C. 5) or section 3324 of title 31, United States Code.

			3.Foreign science and

			 technology assessment panel

			(a)EstablishmentThe Secretary of State shall establish a

			 Foreign Science and Technology Assessment Panel.

			(b)PurposeThe purpose of the Panel shall be to

			 provide advice on assessments performed by the Office of Foreign Science and

			 Technology Assessment, including review of foreign science and technology

			 assessment reports, methodologies, subjects of study, and the means of

			 improving the quality and timeliness of the Office.

			(c)MembershipThe Panel shall consist of 5 members who,

			 by reason of professional background and experience, are specially qualified to

			 provide advice on the activities of science and technology in foreign countries

			 as such activities apply to the United States.

			(d)AppointmentThe Secretary of State, in consultation

			 with the Director of the Office of Science and Technology Policy in the

			 Executive Office of the President, shall appoint the panel members.

			(e)TermA member shall be appointed to the Panel

			 for a term of 3 years.

			(f)Authority to

			 accept servicesNotwithstanding section 1342 of title 31,

			 United States Code, the Secretary of State may accept and employ voluntary and

			 uncompensated services (except for reimbursement of travel expenses) for the

			 purposes of the Panel. An individual providing such a voluntary and

			 uncompensated service may not be considered a Federal employee, except for

			 purposes of chapter 81 of title 5, United States Code, with respect to

			 job-incurred disability and title 28, United States Code, with respect to tort

			 claims.

			4.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 Act.

		

